DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed 11 March 2022 disclaiming the present application to US Patent 10,946,504 is accepted and approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Fisher on 11 March 2022.

The following claims have been amended as detailed below:

2. (Currently Amended) The fastener driving apparatus of claim 1, wherein the actuator includes at least one lifter 

 an error in an operation of the fastener driving apparatus

7. (Currently Amended) The fastener driving apparatus of claim 6, further comprising at least one lifter, wherein the at least one lifter remains powered until the sensor signals a drive motor to stop 

8. (Currently Amended) The fastener driving apparatus of claim 1, wherein the rod is guided by at least two guides, wherein one of the at least two guides is an outboard guide

9. (Currently Amended) The fastener driving
reduce power to a motor in response to the motor current exceeding 150% of an average current drawn while the potential energy of the gas spring is increasing.

10. (Currently Amended) The fastener driving


at least one gas spring defining a chamber and having a rod disposed therein, wherein the gas spring includes a rod seal, the rod seal being stationary with respect to movement of the rod,
a seal which acts against the rod, the rod being configured to move linearly within the chamber and with respect to the seal;
wherein the rod further includes a flange, wherein the rod flange area is no more than 80% of the cross sectional area of the gas spring cylinder;
an anvil assembly, the anvil assembly including an anvil,
wherein an actuator is configured to actuate the at least one gas spring for a portion of an operation cycle before the actuator ceases applying a force on the at least one gas spring and the at least one gas spring releases at least a portion of its potential energy and accelerates the anvil to drive a fastener, wherein the actuator continues to operate and re-engages the gas spring to relieve the force on an anvil prior to stopping of the actuator.

15. (Currently Amended) The fastener driving apparatus of claim 11, wherein the actuator includes at least one lifter

16. (Currently Amended) The fastener driving apparatus of claim 11, wherein the rod is guided by at least two guides, wherein one of the at least two guides is an outboard guide

18. (Currently Amended) The fastener driving apparatus of claim 17, wherein the at least one sensor is configured to detect an error in an operation of the fastener driving apparatus

19. (Currently Amended) The fastener driving apparatus of claim 18, further comprising at least one lifter, wherein the at least one lifter remains powered until the sensor signals a drive motor to stop .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
wherein the actuator continues to operate and re-engages the gas spring to relieve the force on an anvil prior to stopping of the actuator.
Of the cited prior art, there are several references which come close to reading on the Applicant’s claimed invention.  Kondo et al. (US Patent 5,720,423), Pedicini (US Patent 9,539,714), and Tanji (PG Pub 2015/0375381 A1) are among the most pertinent references.  However, none of these references taken singly in in combination disclose 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW M TECCO/Primary Examiner, Art Unit 3731